DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected group 2 claims 11 – 20.  Claims 1-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2020.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2018/0161873 Brown et al. (‘Brown hereafter), 
U.S. 2018/0361728 Jochen Philippi (‘Philippi hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 13 are currently being examined. 
No Claims have been withdrawn.
No Claims have been canceled.
Claims 3, 5, 6 & 7 are objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 & 8 - 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0161873 Brown et al. (‘Brown hereafter).

		Regarding Claim[s] 1, ‘Brown discloses all the claim limitations including: An additive manufacturing method (‘Brown, Abst, method of making a three-dimensional object, Para 0002, “The technology disclosed herein relates to fiber lasers and fiber-coupled lasers. More particularly, the disclosed technology relates to methods of additive manufacturing for tailoring the formation of material properties in three-dimensional objects by adjusting laser beam characteristics at an output of a fiber laser or fiber-coupled laser.”), 
comprising the steps of: 
forming a powder bed by supplying a raw material powder (‘Brown, Fig 29, Para 0140, “The particles can be free-flowing ( e.g., a dry powder), in the form of a paste or in any other form suitable for additive manufacturing.” Para 0005, “The powder bed utilized for 3D metal printing (including DMLS, SLM, and SLS) provides very effective heat sinking of the laser processed region.”); and
irradiating the raw material powder that forms the powder bed with a light beam (‘Brown, Para 0008, laser heating is often employed in additive manufacturing) having intensity distribution of a second or higher order mode or of a top hat shape (‘Brown, Para 0010, Methods may further include generating a selected output beam from the second length of fiber having the adjusted beam characteristics responsive to a selection of a first refractive index profile (RIP) of the first length of fiber or a second RIP of the second length of fiber or a combination thereof. In some examples, the one or more beam characteristics of the perturbed optical beam are adjusted based on selection of one or more core dimensions of the first length of fiber or one or more confinement region dimensions of the second length of fiber or a combination thereof to generate an adjusted optical beam responsive to perturbing the first length of fiber, the adjusted optical beam having a particular adjusted: beam diameter, divergence distribution, beam parameter product (BPP), intensity distribution, luminance, M2 value, numerical aperture (NA), optical intensity, power density, radial beam position, radiance, or spot size, or any combination thereof at an output of the second length of fiber. “refractive index profile (RIP),” and “A RIP of the first length of fiber may be selected to increase or decrease a width of the lowest order mode, the higher order modes, or a combination thereof responsive to the perturbing the optical beam.”).  

Regarding Claim[s] 2, ‘Brown discloses all the claim limitations including: step of irradiating with the light beam (‘Brown, Para 0008, laser heating is often employed in additive manufacturing), 
the raw material powder that forms the powder bed is irradiated with the light beam of the high-order mode having a peak at a center in a cross-section orthogonal to an irradiation direction of the light beam (‘Brown, Paras 0049, 0050, 0060, 0064, “A "graded-index fiber" has a RIP in which the refractive index decreases with increasing radial position (i.e., with increasing distance from the center of the fiber core).” Para 0010, “refractive index profile (RIP),” and “A RIP of the first length of fiber may be selected to increase or decrease a width of the lowest order mode, the higher order modes, or a combination thereof responsive to the perturbing the optical beam.”).

Regarding Claim[s] 4, ‘Brown discloses all the claim limitations including: step of converting, by a conversion device, a light beam output from an oscillation device into the light beam having intensity distribution of the high-order mode or of the top hat shape, wherein in the step of irradiating with the light beam, 
the raw material powder that forms the powder bed is irradiated with the light beam having intensity distribution of the high-order mode or of the top hat shape converted in the step of converting (‘Brown, Para 0133, “Acousto-optic transducer (AOT) 2408 may be used to induce perturbation of a beam propagating in the VBC fiber using an acoustic wave.  The perturbation is caused by the modification of the refractive index of the fiber by the oscillating mechanical pressure of an acoustic wave.”)

Regarding Claim[s] 8, ‘Brown discloses all the claim limitations including: step of: changing the intensity distribution of the light beam that irradiates the raw material powder that forms the powder bed (‘Brown, Figs 5 & 6, Para 0026 – 0027, Para 0061,  “Radiance may be altered by changing the beam intensity distribution and/or beam divergence profile or distribution.”).

Regarding Claim[s] 9, ‘Brown discloses all the claim limitations including: An additive manufacturing apparatus (‘Brown, Paras 0032 - 0035, Fig 22A – 24, shows examples of laser systems providing variable beam characteristics for the making a three-dimensional object, Para 0002, “The technology disclosed herein relates to fiber lasers and fiber-coupled lasers. More particularly, the disclosed technology relates to methods of additive manufacturing for tailoring the formation of material properties in three-dimensional objects by adjusting laser beam characteristics at an output of a fiber laser or fiber-coupled laser.”), comprising: 
a forming unit including a base plate on which a powder bed is formed by supplied raw material powder (‘Brown, Fig 29, Para 0140, “The particles can be free-flowing ( e.g., a dry powder), in the form of a paste or in any other form suitable for additive manufacturing.” Para 0005, “The powder bed utilized for 3D metal printing (including DMLS, SLM, and SLS) provides very effective heat sinking of the laser processed region.”); and 
an irradiation unit capable of irradiating the raw material powder that forms the powder bed with a light beam (‘Brown, Para 0008, laser heating is often employed in additive manufacturing) having intensity distribution of a high-order mode that is the second order and higher order mode or of a top hat shape (‘Brown, Para 0010, Methods may further include generating a selected output beam from the second length of fiber having the adjusted beam characteristics responsive to a selection of a first refractive index profile (RIP) of the first length of fiber or a second RIP of the second length of fiber or a combination thereof. In some examples, the one or more beam characteristics of the perturbed optical beam are adjusted based on selection of one or more core dimensions of the first length of fiber or one or more confinement region dimensions of the second length of fiber or a combination thereof to generate an adjusted optical beam responsive to perturbing the first length of fiber, the adjusted optical beam having a particular adjusted: beam diameter, divergence distribution, beam parameter product (BPP), intensity distribution, luminance, M2 value, numerical aperture (NA), optical intensity, power density, radial beam position, radiance, or spot size, or any combination thereof at an output of the second length of fiber.) 

Regarding Claim[s] 10, ‘Brown discloses all the claim limitations including: irradiation unit includes, 
an oscillation device configured to output the light beam having intensity distribution of the high-order mode that is the second order and higher order mode or of the top hat shape (‘Brown, Para 0133, “The perturbation is caused by the modification of the refractive index of the fiber by the oscillating mechanical pressure of an acoustic wave.”), and 
a scanning device configured to scan the light beam output from the oscillation device (‘Brown, Para 0153,  “In an embodiment, laser beam 3112 can be moved ahead in the layer 3010 to preheat the particles. For example, the laser beam can intermittently stop fusing particles at the point where it is shown in FIG. 31 and scan ahead along all or a portion of the laser path 3114, then return to fusing the particles.” Is capable of scanning the output from the oscillation device), 
and the oscillation device includes ,  
a beam shaping optical system configured to output the light beam having intensity distribution of the high-order mode that is the second order and higher order mode or of the top hat shape (‘Brown, Para 0010, “refractive index profile (RIP),” and “A RIP of the first length of fiber may be selected to increase or decrease a width of the lowest order mode, the higher order modes, or a combination thereof responsive to the perturbing the optical beam.”).

Regarding Claim[s] 11, ‘Brown discloses all the claim limitations including: irradiation unit includes, an oscillation device configured to output a first light beam, a conversion device configured to convert the first light beam into a second light beam having intensity distribution of the high-order mode that is the second order and higher order mode or of the top hat shape (‘Brown, Para 0133, “The perturbation is caused by the modification of the refractive index of the fiber by the oscillating mechanical pressure of an acoustic wave.”), and a scanning device configured to scan the second light beam output from the conversion device (‘Brown, Para 0133, “Acousto-optic transducer (AOT) 2408 may be used to induce perturbation of a beam propagating in the VBC fiber using an acoustic wave.  The perturbation is caused by the modification of the refractive index of the fiber by the oscillating mechanical pressure of an acoustic wave.”) .

Regarding Claim[s] 12, ‘Brown discloses all the claim limitations including: irradiation unit is configured such that two or more of the conversion devices are replaceable and attachable, the conversion devices are configured to have beam profiles of the second light beams differ from each other  (‘Brown, Para 0133, “Acousto-optic transducer (AOT) 2408 may be used to induce perturbation of a beam propagating in the VBC fiber using an acoustic wave.  The perturbation is caused by the modification of the refractive index of the fiber by the oscillating mechanical pressure of an acoustic wave.” Abst,  “The method comprises: a) positioning a layer of particles over a build plate; b) exposing the layer of particles to a first laser beam having a first set of beam characteristics, thereby heating the layer sufficiently to fuse at least a portion of the particles together to form a build layer; c) exposing a first region of
one of i) the layer of particles or ii) the build layer to a second laser beam having a second set of bean1 characteristics  to provide a first temperature profile for the first
region; and d) exposing a second region of one of i) the layer of particles or ii) the build layer to a third laser beam having a third set of beam characteristics to provide a second temperature profile for the second region, the second temperature profile being different than the first temperature profile, wherein both the first region and the second region are in the layer of particles or both the first region and the
second region are in the build layer.”) .

Regarding Claim[s] 13, ‘Brown discloses all the claim limitations including: conversion device is configured to be capable of changing a beam profile of the second light beam (‘Brown, Para 0133, “Acousto-optic transducer (AOT) 2408 may be used to induce perturbation of a beam propagating in the VBC fiber using an acoustic wave.  The perturbation is caused by the modification of the refractive index of the fiber by the oscillating mechanical pressure of an acoustic wave.” Abst,  “The method comprises: a) positioning a layer of particles over a build plate; b) exposing the layer of particles to a first laser beam having a first set of beam characteristics, thereby heating the layer sufficiently to fuse at least a portion of the particles together to form a build layer; c) exposing a first region of one of i) the layer of particles or ii) the build layer to a second laser beam having a second set of bean1 characteristics  to provide a first temperature profile for the first region; and d) exposing a second region of one of i) the layer of particles or ii) the build layer to a third laser beam having a third set of beam characteristics to provide a second temperature profile for the second region, the second temperature profile being different than the first temperature profile, wherein both the first region and the second region are in the layer of particles or both the first region and the second region are in the build layer.”).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 3 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein " a maximum value of the beam intensity in the cross-section is set to 100%, the raw material powder that forms the powder bed is irradiated with the light beam having the width of the light beam corresponding to the beam intensity of 85% is 25 μm or more and 200 μm or less.”
The closest prior art is as cited above (‘Brown and ‘Philippi).  
‘Brown discloses An additive manufacturing method and the making a three-dimensional object, and fiber lasers and fiber-coupled lasers. Brown further teaches s to methods of additive manufacturing for tailoring the formation of material properties in three-dimensional objects by adjusting laser beam characteristics at an output of a fiber laser or fiber-coupled laser. 
However, Brown does not teach: maximum value of the beam intensity where the cross-section is set to 100%, and the raw material powder that forms the powder bed is irradiated with the light beam having the width of the light beam corresponding to the beam intensity of 85% is 25 μm or more and 200 μm or less.
‘Philippi teaches: Rapid Prototyping, Rapid Tooling, or Additive Manufacturing and selectively irradiating using a laser beam with building material in powder form.
Para 0053, “Even though the laser beam 22 is shown in the figure as a circle having a fixed diameter, typically, the light intensity gradually decreases in the outward direction, for instance, following a Gaussian distribution. In this case, for instance, the full width at half maximum of the intensity distribution of the laser beam profile can be defined as a focal diameter. Subsequently, the laser beam 22 is shifted by a predetermined distance in a y-direction perpendicular to the x-direction and also lying in the working plane, and moves again in the x-direction across the aperture opening 43.”
However ‘Philippi does not teach: maximum value of the beam intensity where the cross-section is set to 100%, and the raw material powder that forms the powder bed is irradiated with the light beam having the width of the light beam corresponding to the beam intensity of 85% is 25 μm or more and 200 μm or less.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 3 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "light beam is converted by the conversion device such that a beam diameter corresponding to a beam intensity of 85% is 1.5 times or more and 2.5 times or less a beam diameter that is a beam diameter of the light beam before entering the conversion device and that has the intensity decreasing to 1/e.sup.2 of the peak intensity of the light beam.”
 The closest prior art is as cited above (‘Brown and ‘Philippi).  
‘Brown discloses An additive manufacturing method and the making a three-dimensional object, and fiber lasers and fiber-coupled lasers. Brown further teaches s to methods of additive manufacturing for tailoring the formation of material properties in three-dimensional objects by adjusting laser beam characteristics at an output of a fiber laser or fiber-coupled laser. 
However, Brown does not teach: the light beam is converted by the conversion device such that a beam diameter corresponding to a beam intensity of 85% is 1.5 times or more and 2.5 times or less a beam diameter that is a beam diameter of the light beam before entering the conversion device and that has the intensity decreasing to 1/e.sup.2 of the peak intensity of the light beam.
 ‘Philippi teaches: Rapid Prototyping, Rapid Tooling, or Additive Manufacturing and selectively irradiating using a laser beam with building material in powder form.
Para 0053, “Even though the laser beam 22 is shown in the figure as a circle having a fixed diameter, typically, the light intensity gradually decreases in the outward direction, for instance, following a Gaussian distribution. In this case, for instance, the full width at half maximum of the intensity distribution of the laser beam profile can be defined as a focal diameter. Subsequently, the laser beam 22 is shifted by a predetermined distance in a y-direction perpendicular to the x-direction and also lying in the working plane, and moves again in the x-direction across the aperture opening 43.”
However ‘Philippi does not teach: the light beam is converted by the conversion device such that a beam diameter corresponding to a beam intensity of 85% is 1.5 times or more and 2.5 times or less a beam diameter that is a beam diameter of the light beam before entering the conversion device and that has the intensity decreasing to 1/e.sup.2 of the peak intensity of the light beam.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claims 6 & 7. To modify the prior art would require improper hindsight and furthermore would destroy the  workability of the references cited. 

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
08/04/2022